
	

115 HR 4809 PCS: Guidance Out Of Darkness Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		Calendar No. 586115th CONGRESS2d Session
		H. R. 4809
		IN THE SENATE OF THE UNITED STATES
		September 27, 2018Received; read twice and placed on the calendarAN ACT
		To increase access to agency guidance documents.
	
	
 1.Short titleThis Act may be cited as the Guidance Out Of Darkness Act or the GOOD Act. 2.PurposeIt is the purpose of this Act to increase the transparency of agency guidance documents and to make guidance documents more readily available to the public.
		3.Publication of guidance documents on the internet
 (a)In generalOn the date on which an agency issues a guidance document, the head of the agency shall publish the guidance document in accordance with subsection (c).
 (b)Previously issued guidance documentsWith respect to any guidance document issued by an agency before the effective date of this Act that is in effect on the effective date of this Act, the head of each agency shall meet the requirements of subsection (c).
 (c)Single locationThe head of each agency shall: (1)Publish any guidance document issued by the agency in a single location on an online portal designated by the Director of the Office of Management and Budget.
 (2)With respect to a guidance document issued by an agency, include a hyperlink on the online portal of the agency that provides access to the guidance document published pursuant to paragraph (1).
 (3)Ensure that any guidance document published pursuant to paragraph (1) is— (A)clearly identified as a guidance document;
 (B)sorted into subcategories, as appropriate; (C)published in a machine-readable and open format; and
 (D)searchable. (4)Ensure that any hyperlink described in paragraph (2) be prominently displayed on the online portal of the agency.
 (d)Rescinded guidance documentsNot later than the date on which a guidance document issued by an agency is rescinded, the head of the agency shall on the online portal described in subsection (c)(1)—
 (1)maintain a copy of the rescinded guidance document; and (2)indicate—
 (A)that the guidance document is rescinded; and (B)the date on which the guidance document was rescinded.
 (e)Deadline to designate portalNot later than 30 days after the date of the enactment of this Act, the Director of the Office of Management and Budget shall designate an online portal in accordance with subsection (c)(1).
			4.Rules of construction
 (a)Guidance documentsIn this Act, the term guidance document shall be construed broadly. (b)Congressional reviewNothing in this Act may be construed to affect whether a guidance document qualifies as a rule for purposes of chapter 8 of title 5, United States Code.
 5.DefinitionsIn this Act: (1)AgencyThe term agency  has the meaning given that term in section 551 of title 5, United States Code.
 (2)Guidance documentThe term guidance document— (A)means an agency statement of general applicability (other than a rule that has the force and effect of law promulgated in accordance with the notice and public procedure under section 553 of title 5, United States Code) that—
 (i)does not have the force and effect of law; and (ii)sets forth—
 (I)an agency decision or a policy on a statutory, regulatory, or technical issue; or (II)an interpretation of a statutory or regulatory issue; and
 (B)may include any of the following: (i)A memorandum.
 (ii)A notice. (iii)A bulletin.
 (iv)A directive. (v)A news release.
 (vi)A letter. (vii)A blog post.
 (viii)A no-action letter. (ix)A speech by an agency official.
 (x)An advisory. (xi)A manual.
 (xii)A circular. (xiii)Any combination of the items described in clauses (i) through (xii).
 (3)RuleThe term rule has the meaning given that term in section 551 of title 5, United States Code. 6.Effective dateExcept as provided in section 3(e), this Act shall take effect on the date that is 180 days after the date of the enactment of this Act.
		
	Passed the House of Representatives September 26, 2018.Karen L. Haas,Clerk
	September 27, 2018Received; read twice and placed on the calendar
